United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-128
Issued: March 27, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 18, 2006 appellant timely appealed the May 5, 2006 merit decision of the
Office of Workers’ Compensation Programs which affirmed a schedule award for permanent
impairment of the left lower extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of the schedule award.
ISSUE
The issue is whether appellant has more than 11 percent permanent impairment of the left
lower extremity.
FACTUAL HISTORY
Appellant, a 40-year-old mail handler, has an accepted claim for lumbosacral sprain and
lumbar disc displacement (L5-S1), which arose on March 24, 2002. He underwent an Officeapproved microdiscectomy on May 31, 2002. Appellant resumed his full-time regular duties on
September 21, 2002. On May 9, 2003 he filed a claim for a schedule award.

In a February 25, 2003 report, Dr. David Weiss, a Board-certified orthopedist, found that
appellant had 16 percent permanent impairment of the left lower extremity. The overall rating
included separate components for pain (three percent), calf muscle atrophy (eight percent) and
muscle weakness (hip flexion five percent). Dr. Weiss indicated that appellant reached
maximum medical improvement on February 25, 2003.
The Office’s district medical adviser reviewed the record and on November 19, 2003 he
concluded that appellant had 11 percent permanent impairment of the left lower extremity. He
agreed with Dr. Weiss with respect to appellant’s impairment due to pain (three percent) and
decreased left hip flexion (five percent). Regarding calf muscle atrophy, the district medical
adviser disagreed with Dr. Weiss’ 8 percent rating and assigned only 3 percent impairment for a
combined left lower extremity impairment of 11 percent.
On November 25, 2003 the Office granted a schedule award for 11 percent impairment of
the right lower extremity.1 However, a hearing representative set aside the decision on
October 18, 2004 and remanded the case for the Office to obtain an explanation from the district
medical adviser for reducing the impairment for left calf muscle atrophy from eight to three
percent.2
In a February 17, 2005 report, the district medical adviser explained that Table 17-6 of
the American Medical Association, Guides to the Evaluation of Permanent Impairment 530,
provided a range of impairment of 3 to 8 percent, which corresponded to a difference in calf
circumference of 1 to 1.9 centimeters. Because Dr. Weiss reported only a one centimeter
difference between appellant’s left and right calf muscles which was on the low end of the range,
appellant had only three percent impairment. The district medical adviser further explained that,
if Dr. Weiss reported a 1.9 centimeters difference, then appellant would have been entitled to an
8 percent impairment rating under Table 17-6.
On February 24, 2005 the Office issued a decision finding that appellant was not entitled
to additional impairment for calf muscle atrophy. The Office hearing representative affirmed the
decision on May 5, 2006 finding that appellant did not have more than 11 percent impairment of
the left lower extremity.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.3 The Act, however, does not specify the manner by which the
1

The award covered the period February 25 to October 4, 2003. Although the decision indicated entitlement to
28.8 weeks’ compensation which corresponds to 10 percent impairment, the Office paid appellant for 31.68 weeks
(221.76 days).
2

The hearing representative also clarified that the schedule award was for impairment of the left lower extremity,
not the right lower extremity as indicated in the November 25, 2003 decision.
3

The Act provides that for a total or 100 percent loss of use of a leg, an employee shall receive 288 weeks’
compensation. 5 U.S.C. § 8107(c)(2) (2000).

2

percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the A.M.A.,
Guides as the appropriate standard for evaluating schedule losses.4 Effective February 1, 2001,
schedule awards are determined in accordance with the A.M.A., Guides (5th ed. 2001).5
ANALYSIS
The district medical adviser and Dr. Weiss agreed that appellant had five percent
impairment for muscle weakness due to decreased left hip flexion (Grade 4) under Table 17-8,
A.M.A., Guides 532, but they differed on the extent of impairment attributable to the one
centimeter difference in circumference between appellant’s left and right calf muscles. Table 176, of the A.M.A., Guides 530, measures impairment due to unilateral leg muscle atrophy. With
respect to the calf muscle, a difference of 1 to 1.9 centimeters is considered a mild impairment
which corresponds to a lower extremity impairment range of 3 to 8 percent. Although appellant
had only a one centimeter difference, Dr. Weiss assessed the highest possible impairment rating
of eight percent. The district medical adviser assigned three percent impairment because this
rating was more consistent with a one centimeter difference in circumference. He explained that,
if Dr. Weiss had reported a 1.9 centimeters difference, then appellant would have been entitled to
an 8 percent impairment rating. The district medical adviser’s three percent impairment rating
for calf muscle atrophy is reasonable and it conforms to the A.M.A., Guides (5th ed. 2001). As
such, his finding regarding impairment due to calf muscle atrophy constitutes the weight of the
medical evidence.6
Dr. Weiss and the district medical adviser agreed that an additional three percent
impairment was justified due to pain. The A.M.A., Guides limit the circumstances under which
a pain-related impairment may be assessed under Chapter 18. If an impairment can be
adequately rated on the basis of the body and organ impairment systems given in other chapters
of the A.M.A., Guides, such as Chapters 13, 16 and 17, then pain-related impairments should not
be assessed using Chapter 18.7 The A.M.A., Guides provide for an incremental adjustment of up
to three percent for pain when the conventional rating system does not adequately encompass the
burden of the individuals condition. Where the pain-related impairment appears to increase the
burden of the individual’s condition “slightly,” the physician can increase the percentage found
under the conventional rating system by up to three percent.8
In this instance neither the district medical adviser nor Dr. Weiss explained why the
conventional impairment rating provided under Chapter 17 was ostensibly inadequate. In the
absence of a valid explanation for utilizing Chapter 18, the Office should not have awarded an
4

20 C.F.R. § 10.404 (2006).

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

6

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

7

Section 18.3b, A.M.A., Guides 571.

8

Section 18.3d, A.M.A., Guides 573; Figure 18-1, A.M.A., Guides 574.

3

additional three percent impairment for pain.9 On remand, the Office should obtain clarification
from either Dr. Weiss or the district medical adviser why the impairment ratings assigned under
Tables 17-6 and 17-8 do not adequately encompass the burden of appellant’s condition.
Accordingly, the May 5, 2006 decision is set aside and the case will be remanded to the Office
for further development of the medical evidence as appropriate. The Office should then issue a
de novo decision regarding appellant’s entitlement to a schedule award.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the May 5, 2006 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this decision.
Issued: March 27, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See Mark A. Holloway, 55 ECAB 321, 326 (2004); Philip A. Norulak, 55 ECAB 690, 696 (2004).

4

